Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 1 of 7 PagelD #: 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

   

MOA

UNITED STATES DISTRICT Obi APOE E

Southern District of Indiana

Indianapolis Division

Raj Patel

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-Vy-

Federal Bureau of Investigations; Indianapolis
Metropolitain Police Department; Kartik Patel,
Brownsburg Police Department

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

for the

a ee ee ee de a i od

Jury Trial: (check one)

 
    

a as i “*
my ep hRiGg S

Case No.

 

(to be filled in by the Clerk’s Office)

Xx Yes [] No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

Page 1 of 7
Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 2 of 7 PagelD #: 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

“A. The Plaintiff(s)

i

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Raj K. Patel

 

501 North Captiol Avenue, Apt. 4126

 

Indianapolis “IN 46204

 

City State Zip Code
Marion County

 

317-331-0008

 

rajp2010@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Federal Bureau of Investigations

 

 

 

 

8825 Nelson B Klein Pkwy

Indianapolis IN 46250
City State Zip Code

Marion County

 

317-595-4000

 

 

Individual capacity [KX] Official capacity

Brownsburg Police Department

 

 

31 North Green Street

 

 

Brownsburg IN 46112
City State Zip Code
Hendricks County

 

317-852-1100

 

 

[XJ Individual capacity [XJ Official capacity

Page 2 of 7
Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 3 of 7 PagelD #: 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II.

Defendant No. 3

 

 

 

 

 

Name Indianapolis Metropolitan Police Department
Job or Title (if known)
Address 50 North Alabama Street
Indianapolis IN 46204
City / State. Zip Code
County Marion County
Telephone Number 317-327-3811

 

E-Mail Address (if known)

 

(X] Individual capacity [Xj Official capacity

Defendant No. 4

 

 

 

 

 

Name Kartik Patel
Job or Title (if known)
Address 1239 Spring Lake Drive
Brownsburg IN 46112
City State Zip Code
County Hendricks County
Telephone Number 317-750-4258

 

E-Mail Address (if known)

 

[X] Individual capacity  [X] Official capacity
Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[X] Federal officials (a Bivens claim)

[X] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Fourth Amendment; 14th Amendment; Stored Communication Act (18 U.S.C. § 2701-2712); FERPA;
Wrongful Interference with Trade or Business Practice; RICO; False Light; Defamtion; 9th
Amendment; 8th Amendment; 5th Amendment; 6th Amendment; Stored Communications Act; FISA
Amendment Act of 2008; USA Freedom Act; CALEA Act; USA Patriot Act; Ist Amendment; Lahnam
Act; HIPPA

 

Page 3 of 7
Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 4 of 7 PagelD #: 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Ii.

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Fourth Amendment; 14th Amendment; Stored Communication Act (18 U.S.C. § 2701-2712); FERPA;

Wrongful Interference with Trade or Business Practice; RICO; False Light; Defamtion; 9th

Amendment; 8th Amendment; 5th Amendment; 6th Amendment; Stored Communications Act; FISA |

Amendments Act of 2008; USA Freedom Act; CALEA Act; USA Patriot Act; Ist Amendment;
Lahnam Act; HIPPA

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

Each state official acted under the color of the state because they used their uniforms, gadgets, or

identified that they were state officials. Likewise, each federal official acted under the color of the state
because they used their uniforms, gadgets, or identified that they were state officials. Each state and
federal official misused taxpayer provided resources, usually survillence technology from 2005-2006

academic school year, under the color of the state. Each state and federal official misused taxpayer

property, including my work computers or when I was in government buildings, to conduct unlawful

survillence. Each state and federal official is misusing technology for an alterative purpose.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the

alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

further details such as the names of other persons involved in the events giving rise to your claims. Do not cite

any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

 

A. Where did the events giving rise to your claim(s) occur?
They occurred in the areas where I am present. The locations were in actual reality, rather than virtual
reality.

B. What date and approximate time did the events giving rise to your claim(s) occur?

They have occurred sporidically from the year 2005-2006 to at least when I voluntary withdrew from

Notre Dame in November 2017, but they have occurred more after graduation from the year 2014,
especially during the third-year of my law school the year 2017. I had only 11 credit hours when I

withdrew from Notre Dame, whereas I had 15 credit hours my first semester, 16 credit hours my second

semester, 14 credit hours my third semester, and 17 creidt hours my fourth semester.

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 1:18-cv-03443-TWP-MJD Document 1 Filed 11/07/18 Page 5 of 7 PagelD #: 5

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I have been survielled everywhere I go since the year 2005-2018 with the knowledge of law
enforcement. Based on my human interactions, my dad, Kartik Patel, has actual knowledge of the
parties involved. Kartik Patel is also associated with Indianapolis Metropolitian Police Department
(IMPD) and has won a community leaders award. They evaesdrop into my conversations and memeck
the exact word pattern verbatiam within the next 24 hours. The evaesdropping occurs through my
phone to phone conversations or even when the conversation is human to human. I call-this
"psychologically warfare." To the best of my knowledge, my monitoring has been going on mainly
through microphones, but it is possibly visual through video tapes. I do not remember anything sexual
being leaked. Therefore, I think that this is more for amusement. Based on my human interactions with
Brownsburg Police Department (BPD) and with the late Assistant Chief James Waters of the IMPD,
local law enforcement might be aidding and abetting or is exclusively conducting the survillence

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

I would like my ongoing violations of consitutional rights restored. I will file other pro se complaints, including
but not limited to violations of my civil rights and breach of contract against the aforementioned parties and
other parties.

 

Vv. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7-
Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 6 of 7 PagelD #: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I request the court provide an injunction to order all law enforcment to stop violating my constitutional and legal
rights. I would like actual and punitive damages. I have earned actual damages because I was induced to
withdraw from Notre Dame, which led to lossing money for an academic year, reputational harm because of
having to take a year off of school unnecessarily, emotional harm, and consequtial damages because of lossing
wages from a salary job, and having to find living and accomodations when I did not need to. I have earned
punitive damages so law enforcement does not unlawfully survielle. I believe the reason of why I am being
survielled has evolved over time. First it was exclusively for amusement but now the motive for the survielling
is more political than not. First, the survillence was to make me "speak to my father" or "respect my father."
While I did not ignore him, he was not happy with contemporary teenage phases of life. I was elected by a
committee to be the Student Body President at Brownsburg High School, then at Emory University I was
popularly elected as the Student Body President, and then at Notre Dame Law School I was popularly elected as
a Third-Year Representative from the Notre Dame Bar Association to the Indiana State Bar Association. As a
part of my duties for student body president, I met President Carter and His Holiness the Dalai Lama. After
2014, I believe that the motive is political and hidden under the vindictive guise of "respect your father."

Moreover, I have reason to believe that the nature of the survillence is also for political sabotage because one of
my former high school assistant principal's son works for a likely presidential candidate in South Bend, Indiana.
I have nothing personal against the mayor nor do I know him, and I will only qualify to run for president in
about a decade. I would like to plead it because of Notre Dame's unique geo-political positioning and because
my former assistant principal ("Ms. S.B.") contacted me via facebook within 3 hours of downloading the pro se
forms from the uscourts website. I also do not regularly stay in touch with Ms. S.B. I view it to be more than a
coincidence.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 11/6/2018

 

Signature of Plaintiff
Printed Name of Plaintiff Raj K. Patel

 

 

B. For Attorneys

Date of signing:

 

' Page 6 of 7
Case 1:18-cv-03443-TWP-MJD Document1 Filed 11/07/18 Page 7 of 7 PagelD #: 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 7 of 7
